DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 
Remarks
Claims 1-4, 6-8, 10 and 12-26 are pending.
Claims 5, 9, 11, 27-42 have been cancelled.
Response to Arguments
Re: 35 USC 112 Rejection
Applicant’s amendment, see claims, filed 01/28/2022, with respect to 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection of claim 4 has been withdrawn. 
Re: 35 USC 103 Rejection
Applicant’s arguments in combination with amendments to claims, see claims and remarks filed on 01/28/2022, with respect to the rejections of claims 1-4, 6-8, 10, 12-14 and 17 under 35 USC 112 Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20110288424 granted to Kanai et al. (previously presented) in view of US Pat Pub No. 20170209055 granted to Pantelopoulos, in yet further view of US Pat Pub No. 20150112899 granted to Dagum (previously presented). 
It is noted that the claim has been amended to require extracting or calculating time, amplitude, ratio, etc. from the single pulse wave, from the first derivation of each single pulse wave and from the second derivation of each single pulse wave. Pantelopoulos shows that it is known to graph the pulse wave as well as its first and second derivatives and to draw features to provide an improved data assessment. See details below.
It is further noted that the limitation “select a first set of features from one or more” is understood as selecting features from any of the features previously extracted or calculated. In other words, although features from the waveform, and its first and second derivatives are required to be calculated or extracted, the entire set have not been yet required to be used or considered for statistical analysis.
On page 12, and regarding claims 15-16 and 18-26, the Applicant relies on similar arguments as to claim 1. Therefore, these claims are rejected under the references mentioned above in further view of US Pat Pub No 2016/0106320 granted to Shimuta (previously presented).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20110288424 granted to Kanai et al. (hereinafter “Kanai” – previously presented) in view of US Pat Pub No. 20170209055 granted to Pantelopoulos (hereinafter “Panteloupes”), in yet further view of US Pat Pub No. 20150112899 granted to Dagum (previously presented).

Regarding claim 1, Kanai discloses a pulse wave device for quantifying a level of fatigue in a subject (para 0014, 0222, “human fatigue assessment device includes ... a fatigue determining unit”) and/or for discriminating between different sources of fatigue in the subject (para 0233 “fatigue type determination unit”; fig. 10), wherein the different sources of fatigue are physical fatigue, mental fatigue, fatigue related to lack of oxygen, fatigue related to sleep troubles, fatigue related to stress and a combination thereof (para 0161, 0223 “The fatigue type determining unit 1006 determines the type of fatigue of the user whether it is the fatigue due to difficult work or monotonous work”. Therefore, at least physical fatigue and mental fatigues are being detected.), the pulse wave device is configured to be applied on a pulse-taking location on the body of the subject (para 0044 “measures a heartbeat or pulse wave of a user as a physiological signal”, para 0090 “Fingertips or earlobes are typical parts for attaching the physiological signal measuring unit 101. However, the biological signal measuring unit 101 may be attached to any part of the body that allows taking pulse waves, including forehead or a tip of nose, for example.”) and measure the pulse wave as change in volume of arterial blood with each pulse beat (paras 0044, 0090, paras 0097-0099); the pulse wave device comprising: a sensor configured to collect information data from the pulse wave (para 0131-0132, 0222 “physiological signal measuring unit 401, figs 6 and 10), a memory configured to store the pulse wave information data on the pulse wave device (figs 6 and 10, paras 0131, 0222 “storage unit 1003), a display configured to display results of the level of fatigue and/or the discrimination between the different sources of fatigue (para 0025) and a processor (0050, 0267-0270); analyze and display the results of the level of fatigue and/or the discrimination between the different sources of fatigue of the subject (para 0025); and calculate a preselected combination of features after selection of convenient pulse waves and then apply a model to determine the level of fatigue and to discriminate between the different sources of fatigue (para 0015, 0108, 0134).  
Kanai fail to explicitly disclose extract or calculate time from each single pulse wave, amplitude from each single pulse wave, area from each single pulse wave, ratios from each single pulse wave, heart rate from each single pulse wave and breathing rate from each single pulse wave, time from a first derivation of each single pulse wave, amplitude from the first derivation of each single pulse wave, area from the first derivation of each single pulse wave, ratios from the first derivation of each single pulse wave, and heart rate from the first derivation of each single pulse wave, and time from a second derivation of each single pulse wave, amplitude from the second derivation of each single pulse wave, area from the second derivation of each single pulse  wave, ratios from the second derivation of each single pulse wave, and heart rate from the second derivation of each single pulse wave; select a first set of features from one or more of the time from each single pulse wave, the amplitude from each single pulse wave, the area from each single pulse wave, the ratios from each single pulse wave, the heart rate from each single pulse wave, the breathing rate from each single pulse wave, the time from the first derivation of each single pulse wave, the amplitude from the first derivation of each single pulse wave, the area from the first derivation of each single pulse wave, the ratios from the first derivation of each single pulse wave, the heart rate from the first derivation of each single pulse wave, the time from the second derivation of each single pulse wave, the amplitude from the second derivation of each single pulse wave, the area from the second derivation of each single pulse wave, the ratios from the second derivation of each single pulse wave, and the heart rate from the second derivation of each single pulse wave.
Pantelopoulos teaches a method and device for non-invasively measuring arterial stiffness using pulse wave analysis of photoplethysmogram data wherein a wearable biometric monitoring device obtains PPG data under suitable conditions (abstract, paras 0006-0007). The method includes a pulse waveform and calculating a first derivative and a second derivative (para 0059, 0092). Pantelopoulos teaches that various morphological features of the pulse waveforms are correlated with arterial structures and functions including arterial stiffness. Morphological features of a pulse waveform as used herein include various aspects of the shape of the waveform and information derived therefrom including the slopes of various portions of the waveform, time separation between such portions, amplitudes of such portions, and the like (it is noted that the claim as currently recited is directed towards a device which is capable of calculating the mentioned time, amplitude, area, ratio, heart rate and breathing rate of the pulse waveform signal and its first and second derivative. The device is then configured to “select a first set of features” from the calculated datapoints, and thus, not all the datapoints are required to be available or considered for the statistical analysis. Additionally, it is understood that all the mentioned features can be drawn from the graphs of figure 1). Morphological features of the pulse waveform also include various aspects of the shape of the derivatives of the waveform including a first derivative, a second derivative, and higher order derivatives (para 0092, 0095, 01110112, Fig. 1) and applying the one or more measurements of the pulse waveform morphological features to a model (para 0050) to provide for classifying the data. Providing additional features from the waveform will allow for improving data analysis while reducing the time needed to collect sufficient data (para 0005). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kanai with the teachings of Pantelopoulos to provide drawing various features from the first and second derivative of the pulse wave as well as the original pulse wave signal in order to provide additional features from the signal which will allow for improving data analysis while reducing the time needed to collect sufficient data. 

Kanai as modified by Pantelopoulos renders the limitations above obvious, but fail to disclose perform a statistical analysis on the first set of features obtained from at least two single pulse waves to arrive at a second set of features providing additional information data chosen from mean, variation around the mean, and randomness between the first set of features of the at least two single pulse waves.
Dagum teaches a system and method for monitoring a subject and for assessing the cognitive functions of the subject. Dagum teaches collecting data of the subject using a wearable device that measures heart rate, blood pressure … as disclosed in paragraph (0075) and to extract features from the data acquired by the data collection module (para 0066, fig. 3) which includes timing, duration, frequency, amplitude, etc. (para 0078). Dagum’s teaching shows that it is known to use the features in raw form as extracted, or after performing functional transformation of the feature values. The statistics computed may include, for example, mean, median, mode, variance, kurtosis, moments, range, standard deviation, quantiles, inter-quantile ranges, and distribution parameters under different distributions such as exponential, normal, or log-normal (para 0086). This allows the device to use all computed on all available values of the feature or transformed feature, or they may be computed on a subset of values filtered by one or more attributes which are considered to be “selecting” (para 0086-0087). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kanai as modified by Pantelopoulos with the teachings of Dagum to provide performing statistical analysis on the first set of features as collected to obtain a second set of data which are the statistics computed data which allows for computing all available values of the feature or transformed feature, or a subset of values filtered by one or more attributes for providing the predictable result of monitoring the entire, or designated set of data as selected. 

Regarding claim 2, Kanai as modified by Pantelopoulos and Dagum (hereinafter “modified Kanai”) renders the pulse wave device according to claim 1 obvious as recited hereinabove, Kanai teaches wherein the pulse wave since Kanai does not require a filter, it is understood that no filters are used).  

Regarding claim 3, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, wherein the processor is further configured to alert the subject when a certain level of fatigue or source of fatigue has been reached (para 0159 “outputting sound to notify…”), and select an optimal sub-set of features resulting from the combination of the first and the second set of features through modelling as a sparse regularized optimization and applying greedy mathematical algorithms in order to discriminate at least one of fatigue selected from physical fatigue, mental fatigue, fatigue related to lack of oxygen, fatigue related to sleep troubles, fatigue related to stress or a combination thereof (para 0161, 0223).  

Regarding claim 4, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Kanai teaches wherein the sensor comprises at least one of pulse-taking sensors, photo or video imaging, optical emitters based on LEDS, and pulse oximeters (para 0132 “physiological signal measuring unit 401 measures heartbeat or the pulse waves of the user”).  

Regarding claim 6, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Kanai teaches wherein the first set of features is determined by measuring the entire pulse wave timeline, or by identifying a set of pulse wave points selected from systolic, diastolic, dicrotic notch, first and last points corresponding to half-height of the systolic peak and starting and ending points of the single pulse wave (para 0091).  

Regarding claim 7, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Kanai teaches wherein ratios in the first set of features comprise: a ratio of an amplitude of a systolic peak and an amplitude of a diastolic peak; a ratio of the amplitude of the systolic peak and an amplitude of a dicrotic notch; a ratio of the amplitude of the dicrotic notch and the amplitude of the diastolic peak; a ratio of a time value of the systolic peak and a time value of the diastolic peak; a ratio of the time value of the systolic peak and a time value of the dicrotic notch; a ratio of the time value of the dicrotic notch and the time value of the diastolic peak;   a time difference between the time value of the systolic peak and the time value of the diastolic peak; a time difference between the time value of the systolic peak and the time value of the dicrotic notch; a time difference between the time value of the dicrotic notch and the time value of the diastolic peak; a local cardiac output corresponding to a ratio of an area under the curve to a time difference between a starting time and an ending time; a local systolic cardiac output corresponding to a ratio of an area under the curve between the starting point and the dicrotic notch to the time value of the dicrotic notch; A local diastolic cardiac output corresponding to a ratio of an area under the curve between the dicrotic notch and the ending point to the time difference between the time value of the dicrotic notch and the time value of the ending point; a pulse width corresponding to a time difference between the first and the last points corresponding to the half-height of the systolic peak; a pulse interval corresponding to the time difference between the ending and starting time; a slope of the systolic peak corresponding to the ratio of the amplitude of the systolic peak by the time value of the systolic peak; a slope of the diastolic peak corresponding to the ratio of the amplitude of the diastolic peak by the time difference between the ending point and the diastolic peak; a diastolic decay corresponding to a logarithm of the slope of the diastolic peak; an inflection point area ratio corresponding to the ratio of the area under the curve between the dicrotic notch and the ending point divided by the area under the curve between the starting point and the dicrotic notch; an augmentation index corresponding to the ratio of the amplitude of the systolic peak divided by the amplitude of the diastolic peak; the ratio of the local diastolic cardiac output by the local systolic cardiac output, or ratio of inverses the local diastolic cardiac output by the local systolic cardiac output; a pulse mean corresponding to the mean of the pulse curve; a pulse standard deviation corresponding to the standard deviation of the pulse curve; a pulse median corresponding to the median of the pulse curve; and  a ratio of the local systolic cardiac output and the local diastolic cardiac output (para 0018; it is noted that the claim does not require all the ratios).  

Regarding claim 8, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Kanai teaches wherein the variation around the mean in the second set of features consists of skewness, variance, standard deviation and power spectrum; and the randomness in the second set of features consists of entropy  (figs 1 and 4).  

Regarding claim 10, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Kanai teaches wherein the model is a learning approach model (para 0093).  

Regarding claim 12, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Kanai teaches wherein physical fatigue comprises at least one of overload, performance, V02 max, first and second ventilator threshold, differentiation between overreach and non-overreach in sports activity and differentiation between a well-recovered state and a non-recovered state in sports activity (para 0029 and 0035-0037).

Regarding claim 13, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Kanai teaches wherein overload is determined by a sub-set of features comprising at least the combination of a variance of the time of the first point corresponding to half-height of the systolic peak, a skewness of the systolic peak amplitude, a mean of the ratio of the amplitude of the systolic peak and the amplitude of the dicrotic notch, and an entropy of the ratio of the amplitude of the systolic peak and the amplitude of the dicrotic notch (figs 1 and 4).

Regarding claim 14, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Kanai teaches wherein performance is determined by a sub-set of features comprising at least the combination of a variance of the diastolic decay, a variance of the first half point time, a variance of the inverse of the diastolic time, and the skewness of the diastolic time (para 0029, igs 2A-2B).
Regarding claim 17, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Kanai teaches wherein the first ventilator threshold is determined by a sub-set of features comprising the combination of at least two features, one feature being selected from the mean of the time value of the diastolic peak and the mean of the inverse of the time difference between the time value of the systolic peak and the time value of the diastolic peak and another feature being selected from the mean of the diastolic decay, the mean of the augmentation index and the mean of the amplitude of the dicrotic notch (figs 1 and 4, paras 0014-0015).  

Claims 15-16 and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over modified Kanai as applied to claims 1-4, 6-8, 10, 12-14 and 17 above, and further in view of US Pat Pub No 20160106320 granted to Shimuta. 
Regarding claim 15, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, but fails to disclose wherein the differentiation between overreach and non-overreach in sport activity is determined by a sub-set of features comprising at least the combination of the variance of diastolic decay and either the mean of diastolic decay or the variance of the pulse width.  
Shimuta teaches a similar method and apparatus for detecting electrocardiogram signal, analyzing the data by using a CPU that performs arithmetic processing and store and displays the result of (para 0058) biological state of a patient (abstract, para 0009).
Shimuta teaches wherein the differentiation between overreach and non-overreach in sport activity is determined by an optimal sub-set of features comprising at least the combination of the variance of diastolic decay and either the mean of diastolic decay or the variance of the pulse width (para 0097, 108-113).  Therefore, it would have been obvious to include these features in the pulse wave diagnostic device because it would allow the predictable result of predicting the recovery and quality of sleep (the degree of recovery from fatigue) to be estimated (para 0108).

Regarding claim 16, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, but fails to disclose wherein the differentiation between the well-recovered state and the non-recovered state in sports activity is determined by a sub-set of features comprising at least the combination of the skewness of inflection point area ratio and the skewness of pulse intervals.  
Shimuta teaches a similar method and apparatus for detecting electrocardiogram signal, analyzing the data by using a CPU that performs arithmetic processing and store and displays the result of (para 0058) biological state of a patient (abstract, para 0009).  Shimuta further teaches wherein the differentiation between the well-recovered state and the non-recovered state in sports activity is determined by a sub-set of features comprising at least the combination of the skewness of inflection point area ratio and the skewness of pulse intervals (paras 0093-0094).  It would have been obvious to include these features in the pulse wave diagnostic device because it would allow the predictable result of predicting the recovery and quality of sleep (the degree of recovery from fatigue) to be estimated (para 0108).

Regarding claim 18, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, but fails to disclose wherein the levels and discrimination of non-fatigue versus well-trained versus overreach is determined by a sub-set of features comprising the combination of at least two features selected from the mean of local systolic cardiac output, the mean of local cardiac output, the mean of pulse standard deviation, the area under curve between the starting point and the systolic peak, the mean of augmentation index, the entropy of the inverse of the time difference between the time value of the systolic peak and the time value of the of the diastolic peak, and the mean of the pulse mean.  Shimuta teaches a similar method and apparatus for detecting electrocardiogram signal, analyzing the data by using a CPU that performs arithmetic processing and store and displays the result of (para 0058) biological state of a patient (abstract, para 0009).  Shimuta further teaches wherein the levels and discrimination of non-fatigue versus well-trained versus overreach is determined by a sub-set of features comprising the combination of at least two features selected from the mean of local systolic cardiac output, the mean of local cardiac output, the mean of pulse standard deviation, the area under curve between the starting point and the systolic peak, the mean of augmentation index, the entropy of the inverse of the time difference between the time value of the systolic peak and the time value of the of the diastolic peak, and the mean of the pulse mean (figs 1 and 4).  Therefore, it would have been obvious to include these features in the pulse wave diagnostic device because it would allow the predictable result of predicting the recovery and quality of sleep (the degree of recovery from fatigue) to be estimated (para 0108).  

Regarding claim 19, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, but fails to disclose wherein fatigue related to sleep troubles comprises at least one of somnolence, sleep deprivation, lack of sleep efficiency, lack of deep sleep lack of light sleep and/or lack of REM.  
Shimuta teaches a similar method and apparatus for detecting electrocardiogram signal, analyzing the data by using a CPU that performs arithmetic processing and store and displays the result of (para 0058) biological state of a patient (abstract, para 0009).  Shimuta further teaches wherein fatigue related to sleep troubles comprises at least one of somnolence, sleep deprivation, lack of sleep efficiency, lack of deep sleep lack of light sleep and/or lack of REM (paras 0108-0110). Therefore, it would have been obvious to include these features in the pulse wave diagnostic device because it would allow the predictable result of predicting the recovery and quality of sleep (the degree of recovery from fatigue) to be estimated (para 0108).  


Regarding claim 20, modified Kanai as further modified by Shimuta renders the pulse wave device according to claim 19 obvious as recited hereinabove, Shimuta teaches wherein the lack of sleep efficiency is determined by a sub-set of features comprising at least the combination of a variance of the inverse of diastolic time, a variance of the inverse of the time difference between the systolic peak and the diastolic peak, skewness of the time of the first point corresponding to half-height of the systolic peak and mean of heart rate (paras 0108-0110). Therefore, it would have been obvious to include these features in the pulse wave diagnostic device because it would allow the predictable result of predicting the recovery and quality of sleep (the degree of recovery from fatigue) to be estimated (para 0108).

Regarding claim 21, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, but fails to disclose wherein the levels and discrimination of each of physical fatigue and fatigue related to sleep troubles are determined by a sub-set of features comprising at least the combination of the skewness of the inverse of the time between the systolic peak and the diastolic peak and the skewness of the time of the first point corresponding to 
Shimuta teaches a similar method and apparatus for detecting electrocardiogram signal, analyzing the data by using a CPU that performs arithmetic processing and store and displays the result of (para 0058) biological state of a patient (abstract, para 0009).  Shimuta further teaches wherein the levels and discrimination of each of physical fatigue and fatigue related to sleep troubles are determined by a sub-set of features comprising at least the combination of the skewness of the inverse of the time between the systolic peak and the diastolic peak and the skewness of the time of the first point corresponding to  half-height of the systolic peak (figs 1 and 4). Therefore, it would have been obvious to include these features in the pulse wave diagnostic device because it would allow for comprehensive estimation of physical fatigue (para 0129).
Regarding claim 22, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, but fails to disclose wherein the somnolence is determined by
Shimuta teaches a similar method and apparatus for detecting electrocardiogram signal, analyzing the data by using a CPU that performs arithmetic processing and store and displays the result of (para 0058) biological state of a patient (abstract, para 0009).  Shimuta further teaches wherein the somnolence is determined by

Regarding claim 23, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, but fails to disclose wherein the levels and discrimination of lack of REM is determined by a sub-set of features comprising the combination of at least three features selected from the mean of the augmentation index, the variance of the amplitude of the dicrotic notch, the variance of the pulse standard deviation, the mean of the time value of the dicrotic notch.  Shimuta teaches a similar method and apparatus for detecting electrocardiogram signal, analyzing the data by using a CPU that performs arithmetic processing and store and displays the result of (para 0058) biological state of a patient (abstract, para 0009).  Shimuta further teaches wherein the levels and discrimination of lack of REM is determined by a sub-set of features comprising the combination of at least three features selected from the mean of the augmentation index, the variance of the amplitude of the dicrotic notch, the variance of the pulse standard deviation, the mean of the time value of the dicrotic notch (paras 0108-0110). Therefore, it would have been obvious to include these features in the pulse wave diagnostic device because it would allow the predictable result of predicting the recovery and quality of sleep (the degree of recovery from fatigue) to be estimated (para 0108).


Regarding claim 24, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, but fails to disclose  wherein the levels and discrimination of the lack of light sleep versus lack of deep sleep is determined by sub-set of features comprising the combination of at least three features selected from the mean of the breathing rate, the variance of the inflection point area, the mean of the area under curve between the first and the second points correspond to Shimuta teaches a similar method and apparatus for detecting electrocardiogram signal, analyzing the data by using a CPU that performs arithmetic processing and store and displays the result of (para 0058) biological state of a patient (abstract, para 0009).  Shimuta further teaches wherein the levels and discrimination of the lack of light sleep versus lack of deep sleep is determined by sub-set of features comprising the combination of at least three features selected from the mean of the breathing rate, the variance of the inflection point area, the mean of the area under curve between the first and the second points correspond to 


Regarding claim 25, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, but fails to disclose wherein the levels and discrimination of the lack of oxygen is determined by a sub-set of features comprising the combination of at least one feature selected from the mean of the time value of the diastolic peak, and the mean of the time difference between the time value of the systolic peak and the time value of the diastolic peak, and another feature selected from the mean of the pulse mean and the mean of the ratio of the local systolic cardiac output and the local diastolic cardiac output.  
Shimuta teaches a similar method and apparatus for detecting electrocardiogram signal, analyzing the data by using a CPU that performs arithmetic processing and store and displays the result of (para 0058) biological state of a patient (abstract, para 0009).  Shimuta further teaches wherein the levels and discrimination of the lack of oxygen is determined by a sub-set of features comprising the combination of at least one feature selected from the mean of the time value of the diastolic peak, and the mean of the time difference between the time value of the systolic peak and the time value of the diastolic peak, and another feature selected from the mean of the pulse mean and the mean of the ratio of the local systolic cardiac output and the local diastolic cardiac output (para 0054). Therefore, it would have been obvious to include these features in the pulse wave diagnostic device because it would allow the predictable result of determining the biological estate of the user (para 0011).


Regarding claim 26, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, but fails to disclose  wherein the levels and discrimination of non-fatigue versus mental stress and versus physical stress is determined by an optimal sub-set of features comprising the combination of at least two features, one being selected from the mean of the time value of the second point corresponding to half-height of the systolic peak, and the mean of pulse width, and the other one being selected from the mean of the inflection point area, the variance of the time value of the second point corresponding to the half-height of the systolic peak, and the mean of the diastolic decay.  Shimuta teaches a similar method and apparatus for detecting electrocardiogram signal, analyzing the data by using a CPU that performs arithmetic processing and store and displays the result of (para 0058) biological state of a patient (abstract, para 0009).  Shimuta further teaches wherein the levels and discrimination of non-fatigue versus mental stress and versus physical stress is determined by an optimal sub-set of features comprising the combination of at least two features, one being selected from the mean of the time value of the second point corresponding to from the mean of the inflection point area, the variance of the time value of the second point corresponding to the half-height of the systolic peak, and the mean of the diastolic decay (para 0075).  Therefore, it would have been obvious to include these features in the pulse wave diagnostic device because it would allow the predictable result of determining the biological estate of the user (para 0011).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792